Citation Nr: 1231107	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  04-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for post-traumatic headaches.  

2.  Whether new and material evidence to reopen a claim for service connection for obstructive sleep apnea has been received.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO denied the Veteran's claim of a rating in excess of 10 percent for posttraumatic headaches.  In September 2003, the Veteran filed a notice of disagreement (NOD).  In May 2004, the Veteran testified during a hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.  
A statement of the case (SOC) was issued in June 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2004.  

In May 2007, the Board remanded the claim then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in an October 2009 supplemental SOC (SSOC)) and returned the matter to the Board.  

In January 2011, the Board again remanded the claim then on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in an August 2011 SSOC) and returned the matter to the Board.  

As explained in more detail below, the Board's review of the claims file reveals that, in addition to the claim for higher rating for headaches, the Veteran has perfected an appeal of a March 2009 decision in which the RO declined to reopen a claim for service connection for obstructive sleep apnea.  Accordingly, and as reflected on the title page, the Board has recharacterized the appeal to include this issue.  

For the reason expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that the Veteran has an outstanding request for a Board video conference hearing.  

In a March 2009 rating decision, the RO determined that new and material evidence had not been received to reopen a claim for service connection for obstructive sleep apnea.  A timely notice of disagreement with the March 2009 decision was apparently received, as a statement of the case concerning this matter was issued in February 2012.  Later in February 2012, the Veteran filed a VA Form 9, perfecting an appeal on the request to reopen a claim for service connection for obstructive sleep apnea.  On that form, the Veteran checked a box indicating that he desired a Board hearing via live video conference.  

As indicated, an in-person Board hearing at the RO was conducted by a Veteran's Law Judge in May 2004.  At that time, the only matters on appeal were claims for service connection for posttraumatic stress disorder (PTSD) and for an increased rating for posttraumatic headaches.  Service connection for PTSD was subsequently granted by the RO in October 2009.  

In April 2012, VA informed the Veteran that the Veteran's Law Judge who conducted the May 2004 hearing had been designated as the Acting Chairman of the Board and was no longer available to consider the Veteran's appeal as an individual member of the Board.  The Veteran was informed of his right to request a hearing to be conducted by a Veteran's Law Judge who would render the decision on appeal.  Directly in response to VA's letter, in May 2012, the Veteran indicated that he did not desire another hearing; however, this was, apparently, in connection with the claim for a higher rating for headaches(the only claim remaining on appeal that was addressed during the prior, May 2004 Board hearing). 

The Board finds that the above-noted facts reflect that, while the Veteran indicated that he did not desire to attend an additional hearing concerning his headaches claim, he also expressed a desire for a hearing on his obstructive sleep apnea claim.  As the request for a Board video-conference hearing in connection with the request to reopen has not expressly been withdrawn, the Board finds that such hearing request remains outstanding.  [The Board further notes, parenthetically, that, during the hearing, the Veteran may wish to provide testimony on both issues on appeal.]

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Board video-conference hearings, a remand of these matters to the RO for scheduling of the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 




Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


